Civil action to revoke gratuitous or voluntary trust, which, it is alleged, has proven to be ill-advised, improvident, and impossible of fulfillment.
From a decree terminating the trust, it appearing that the allegations of the petition are abundantly supported by the evidence and so found by the court, the Phoenix Mutual Life Insurance Company, as it feels in duty bound to do, appeals, assigning errors.
Affirmed on authority of Bell v. McCoin, 184 N.C. 117, 113 S.E. 561. The cases of McRae v. Trust Co., 199 N.C. 714, 155 S.E. 614, Stanbackv. Bank, 197 N.C. 292, 148 S.E. 313, and Anderson v. Wilkins, 142 N.C. 154,55 S.E. 272, are also cited by petitioner as supporting in tendency the judgment.
Affirmed.
SCHENCK, J., took no part in the consideration or decision of this case.